Citation Nr: 1045523	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-46 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1943 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2010.  A transcript of the hearing is associated with the claims 
file. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
back disability is decided.

The Veteran has reported that in June 1946, he sustained an 
injury of his back while participating in a parachute jump.  
Additionally, at his October 2010 Board hearing, the Veteran 
reported that he has experienced pain in his back since that 
time.  He also reported that after being separated from active 
service, he applied for a job as a driver for a packing company 
and was turned down for employment because he could not pass a 
physical as a result of his back injury in service. 

A review of the Veteran's available service personnel records 
(SPRs) on file shows that the Veteran was indeed noted to have 
been disqualified for parachute training for an injury sustained 
in a jump in June 1946.  The Veteran was subsequently discharged 
from active service shortly after sustaining the injury.   

The Veteran is competent to report that he injured his back in 
active service and that he has continued to experience back pain 
since his separation from active service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, 
the Board has found the Veteran to be credible.

In light of the Veteran's documented June 1946 accident during a 
parachute jump in service, the Veteran's statements that he 
injured his back in the documented accident, and the Veteran's 
statements that he has continued to experience back pain since 
his separation from active service; the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of any currently present back 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present back disability as to 
whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service, to 
include his documented back injury while 
parachuting in June 1946.  For the 
purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian.

The supporting rationale for all opinions 
expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
back disability based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran, and he should be afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

